IN THE COMMONWEALTH COURT OF PENNSYLVANIA

S.W.,                                     :
                          Petitioner      :
                                          :
               v.                         :          No. 1422 C.D. 2017
                                          :
Department of Human Services,             :
                      Respondent          :

                                       ORDER

               NOW, September 6, 2018, upon consideration of petitioner’s

application for reconsideration, the application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge